DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art of record neither shows nor suggest a method of fabricating an optical element, the method comprising: providing a first optical substrate; depositing a first layer of a first optical recording material onto the first optical substrate; applying an optical exposure process to the first layer to form a first optical structure; temporarily erasing the first optical structure; depositing a second layer of a second optical recording material; and applying an optical exposure process to the second layer to form a second optical structure, wherein the optical exposure process comprises using at least one light beam traversing the first layer.
Due to their dependency, claims 2-19 are necessarily allowable.
Regarding independent claim 20, the prior art of record neither shows nor suggest a method of fabricating an optical element, the method comprising: providing first and second optical substrates; forming a first cell from the first and second substrates; filling the first cell with a first optical recording material; applying an optical exposure process to the first cell to form a first optical structure; temporarily erasing the first optical structure; providing third and fourth optical substrates; forming a second cell from the third and fourth substrates; filling the second cell with a second optical .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L WILLIAMS whose telephone number is (571)272-2465. The examiner can normally be reached M-F 6:30 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, OLUSEYE IWARERE can be reached on (571) 270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/JOSEPH L WILLIAMS/Primary Examiner, Art Unit 2879